NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            16-DEC-2022
                                            08:00 AM
                                            Dkt. 25 ODSLJ
                          NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI I


               STATE OF HAWAI I, Plaintiff-Appellee, v.
                 CHANI D. SMITH, Defendant-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                    (CASE NO. 2CPC-XX-XXXXXXX)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
     (By: Leonard, Presiding Judge, McCullen and Chan, JJ.)
             Upon review, it appears that we lack appellate
jurisdiction over Defendant-Appellant Chani Smith's (Smith's)
appeal in CAAP-XX-XXXXXXX to the extent that Smith seeks review
of proceedings in 2PC-22-000657 (the 2022 Case).      It further
appears that Smith's appeal in CAAP-XX-XXXXXXX is otherwise
duplicative of his appeal filed in CAAP-XX-XXXXXXX.       Therefore,
this appeal should be dismissed in its entirety without
prejudice.
             In the Notice of Appeal filed in CAAP-XX-XXXXXXX, Smith
purports to appeal from August 29, 2022 Findings of Fact,
Conclusions of Law, and Order Granting Defendant's Motion to
Dismiss for Violation of HRPP Rule 48 Without Prejudice & Denying
Defendant's Motion to Dismiss for Violation of Constitutional
Speedy Trial Right (Order Dismissing Without Prejudice), which
was entered by the Circuit Court of the Second Circuit (Circuit
Court) in 2CPC-XX-XXXXXXX (the 2020 Case).
             However, Smith previously appealed from the Order
Dismissing Without Prejudice entered in the 2020 Case (in CAAP-
XX-XXXXXXX).    Smith does not purport to appeal from an order or
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

judgment entered in the 2022 Case, although he has filed various
motions herein seeking interlocutory relief in the 2022 Case.
The Circuit Court has not otherwise entered an order or judgment
in the 2022 Case that finally determines, and thus ends, all
proceedings, leaving nothing further to be accomplished.        Hawaii
Revised Statutes § 641-11 (2016); State v. Nicol, 140 Hawai i
482, 492, 403 P.3d 259, 269 (2017).
          Therefore, IT IS HEREBY ORDERED that CAAP-XX-XXXXXXX is
dismissed without prejudice.
          IT IS HEREBY FURTHER ORDERED that all pending motions
are dismissed.
          DATED:   Honolulu, Hawai i, December 16, 2022.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  2